DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Applicant is advised that should claim 1–5, 7, 9 and 10 be found allowable, claims 11–15 and 17–19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Drawings
 The drawings are objected to because Figs. 4 is a blurry screenshots that could be reproduced as traditional black and white line drawings.   Furthermore, the text on Fig. 4 is too small or blurry to read clearly and requires amendment to make the drawing legible.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–3, 5–13, and 15-–19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jutan et al. (US 2015/0022517 A1).
Regarding claim 9, Jutan discloses: 
A computer system comprising: (Jutan ¶ 118: special purpose computer graphics system)
One or more processors; (Jutan ¶ 124 and Fig. 18: computer system including one or more central processing units 1805) and
A non-transient storage medium storing instructions, which when executed by the at least one processor, cause the system to implement a method for operating animation controls associated with an animation control rig, (Abstract of Jutan: method of generating an animation rig for 3D computer environment; Id. ¶ 124 and Fig. 18: computer storage device 1820;  Id. ¶ 128 to ¶ 129: instructions stored on tangible, non-transitory storage medium, where instructions case processor programmed with instructions to perform the methods) the method comprising: 
Determining a node graph used to operate one or more animation controls; (Jutan ¶ 36: rig for humanoid character built using blocks representing parts, each block connected together to generate overall rig for character; Id. ¶ 39: blocks have connections, “barnacles” that alter the structure, connections and behavior of the original block; Id. ¶ 43: the rig 104 may represent a skeletal system for the arm 100 that can be used to control the motion and/or position of the arm 100; Id. ¶ 55 and Fig. 2: the animation rig 408 may be represented using an interconnected hyper graph of nodes similar to that of FIG. 2)
Receiving an executable code object configured to replace at least two nodes disposed in the node graph at runtime (Jutan ¶ 80: create composite block, where user establishes connections between blocks to be joined together to form composite block, where the new composite block combines code of each individual block such that the code of the composite block generates a rig element representing the interconnections between the individual blocks), wherein the executable code object is configured to execute animation control inputs used to control the one or more animation controls at runtime as a single execution block configured to merge at least two evaluation processes into a single data evaluation process to reduce execution overhead (Jutan ¶ 80 - ¶81: combine code of each individual block to generate composite block for rig element, including reducing connections to other rig elements; Id. ¶ 96 and Fig. 14: handles correspond to joints in arm and assigned to hooks in barnacle such that the hook and corresponding handle form the contract between the block and the barnacle; Id. ¶ 100: Each of the plurality of blocks may include one or more interfaces that govern interactions with other rigged elements in the 3-D computing environment, where these interfaces may include ports or handles that form contractual obligations with other blocks or barnacles, respectively, and each of the plurality of blocks may also include information for generating a portion of the animation rig corresponding to the particular rig element represented by the block, including actual code, or may include values used as inputs by a rig generation engine to automatically generate a rig element – note composite block formed from merged blocks includes executable code used to execute animation control inputs, such as handles or values used as inputs)
Processing the control data inputs using the executable code object; and (Jutan ¶ 37: block implemented as code used to generate rig elements in 3-D scene as well as representing inputs defining how arm will interact with other rig elements in 3D scene)
Operating the one or more animation controls with respect to the single execution instruction in response to the control data inputs (Jutan ¶ 80: composite block for rig element; Id. ¶ 100: Each of the plurality of blocks may include one or more interfaces that govern interactions with other rigged elements in the 3-D computing environment; Id. ¶ 114 and Fig. 15: animation rig data structure sent to 3-D computing environment and interpreted as representing the animation rig; Also note Id. ¶ 33: rig is a skeletal structure for 3-D animated object, coupled to 3-D mesh, which allow users/animators to manipulate a character into a desired pose)
Regarding claim 18, the claim recites the same computer system as claim 9, and as such claim 18 is rejected based on same rationale as claim 9 set forth above. 
Regarding claim 1, the system of claim 9 performs the method of claim 1, and as such, claim 1 is rejected based on the same rationale as claim 9 set forth above. 
Regarding claim 11, the claim recites the same method as claim 1, and as such, claim 11 is rejected based on the same rationale as claim 1 set forth above.  
Regarding claim 10, Jutan further discloses:
A non-transitory storage medium storing instructions, which when executed by the at least one processor, cause the at least one processor to implement a method for operating animation controls associated with an animation control rig. (Abstract of Jutan: method of generating an animation rig for 3D computer environment; Id. ¶ 124 and Fig. 18: computer storage device 1820; Id. ¶ 128 to ¶ 129: instructions stored on tangible, non-transitory storage medium, where instructions case processor programmed with instructions to perform the methods)
Further regarding claim 10, the method of claim 10 is the same method recited by claim 1 and as such claim 10 is further rejected based on the same rationale as claim 1 set forth above.  
Regarding claim 19, the claim recites the same non-transient storage medium as claim 10 and as such claim 19 is rejected based on the same rationale as claim 10 set forth above.  
Regarding claim 2, Jutan further discloses: 
Wherein at least one node of the node graph comprises a function employed to check a data type (Jutan ¶ 66: contractual obligations including plug-and-socket ports, attributes, or hooks/handles associated with barnacles; Id. ¶ 68–69: ports having different type, including input versus output, and suggesting connections; Id. ¶ 71: a port representing a control connection may be distinguished graphically with an icon is different from ports representing a physical connection; Id. ¶ 75: user may select a port 906, and in response the rig generation environment may visually highlight any ports on nearby blocks that are configured to accept a connection to port 906 of 902 – i.e. “friend connections” which indicates at least one data type, i.e. port type, is checked within the rig based on user selection, both as “input” vs. “output” type, and friend connection type, also discussed in ¶ 77, discussing friend connections determined by analyzing structure of rig elements, such as analyzing names given to various ports – interpreted as “type”, such as both having “Shoulder”, and ¶ 84 discussing prefix used to define a class of block to coordinate elements between blocks)
Regarding claim 12, the claim recites the same method as claim 2, and as such, claim 12 is rejected based on the same rationale as claim 2 set forth above.  
Regarding claim 3, Jutan further discloses: 
Wherein at least one node of the node graph comprises a function employed to check a data version (Jutan ¶ 85: block attributes include settings for controlling how a block is used, such as whether a cached version of the block should be used, or whether a new version should be retrieved from memory with each instance)
Regarding claim 13, the claim recites the same method as claim 3, and as such, claim 13 is rejected based on the same rationale as claim 3 set forth above.  
Regarding claim 5, Jutan further discloses: 
Wherein the executable code object is received via a User Interface (UI) widget (Jutan ¶59 and Fig. 6 further discloses user interface for rig generation, including loading and importing blocks from block libraries by dragging block from library control 604 into the workspace 608 – where library control 604 within UI is interpreted as a widget)
Regarding claim 15, the claim recites the same method as claim 5, and as such, claim 15 is rejected based on the same rationale as claim 5 set forth above.  
Regarding claim 6, Jutan further discloses: 
Wherein the executable code object is received within the UI widget by a drag-and-drop action (Jutan ¶ 41: design rig by dragging block icons into design area of an interface and graphically connecting ports together in a visually intuitive way; Id. ¶ 59 and Fig. 6 further discloses user interface for rig generation, including loading and importing blocks from block libraries by dragging block from library control 604 into the workspace 608)
Regarding claim 16, Bryson further discloses: 
Wherein the executable code object is received within the UI widget by one or more of: a drag-and-drop action, operation of an input device (Jutan ¶ 41: design rig by dragging block icons into design area of an interface and graphically connecting ports together in a visually intuitive way)
Regarding claim 7, Jutan further discloses:
Wherein the executable code object is received within the UI widget by retrieving, from a storage device, data representing the executable code object (Jutan ¶ 37: block code provided to rig generation engine to generate a rig for the 3-D scene; Id. ¶ 59 and Fig. 6: library control 604 that can be used to load and/or import blocks from block libraries; Id. ¶ 109: rig generation environment includes library storing a plurality of blocks – Examiner notes stored data inherently requires a storage device, however, Id. ¶ 116 further discloses fixed storage devices for storing data; Id. ¶ 111: Blocks may be selected from a library area of the rig generation environment and instantiated in a workspace of the rig generation environment)
Regarding claim 17, the claim recites the same method as claim 7, and as such, claim 17 is rejected based on the same rationale as claim 7 set forth above.  
Regarding claim 8, Jutan further discloses:
Displaying the animated object on a display as an image sequence (Jutan ¶ 104: generate an animation rig in form exportable to a 3-D computing environment;  Id. ¶ 43 and Fig. 1 discloses animation rig in 3-D computing environment, where rig 104 represents skeletal system for arm that can be used to control the motion and position of arm 100, such that animator can move the arm 100 without having to individually move and place each joint; Id. ¶ 46: The arm 100 is displayed in FIG. 1 in a typical 3-D computer graphics software environment that allows an animator to manipulate the arm 100 in a three-dimensional setting)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jutan et al. (US 2015/0022517 A1) in view of Ebcioglu et al. (US 5,542,075 A).
Regarding claim 4, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 4, Jutan further discloses:
In response to a request to break the executable code object into two or more segments, (Jutan ¶ 95 and Fig. 14: adding a barnacle that changes the structure of a block, such as “DoubleKnee” barnacle used to alter the structure of a rig element representing a limb by adding an additional joint to the rig element – i.e. break the executable code object of the limb into two segments connected by added joint) 
Jutan does not explicitly teach determining at least one segmentation point that reduces an increase in processing time incurred by segmenting the executable code object.  However, the claim language is not clear as to the manner in which the executable code object is segmented.  Accordingly, any kind of code segmentation for optimizing the processing time that improves generation of executable code would read on the claim limitation.  
Ebcioglu discloses: 
In response to a request to break the executable code object into two or more segments, determining at least one segmentation point that reduces an increase in processing time incurred by segmenting the executable code object (Ebcioglu [12:20–59] and Fig. 6C: compilation of program sequence using optimization process, such that optimizer determines lines i4 and i6 as load operations should be moved out of sequence ahead of store operations i3 and i5 to reduce execution time of code segment, eliminating any delay in the functioning of the processor and thus eliminating memory latencies)
It would have been obvious to one of ordinary skill in the field of computer programming, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the system and method for generating code for controlling animation as provided by Jutan, by utilizing a compiler that executes code more efficiently by segmenting and rearranging the code for compilation and execution in a more efficient manner based on computer processing components as provided by Ebcioglu, using known electronic interfacing and programming techniques.  The modification utilizes a well-known compiler optimization process for segmenting and rearranging software code during compilation to yield predictable results of improving the execution of code using an optimized compiler.  The modification also improves efficiency of the code generating application by more efficiently compiling the code to better utilize limited computation resources. 
Regarding claim 14, the claim recites the same method as claim 4, and as such, claim 14 is rejected based on the same rationale as claim 4 set forth above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/            Primary Examiner, Art Unit 2616